Title: John Lamb to the American Commissioners, 10 August 1786
From: Lamb, John
To: American Commissioners



Alicante August 10th. 1786

    Finding my self unable to Imbark and Desiring to have my Decleration forwarded as soon as possible according to your Excellency orders; have sent the vessel to give the earlyst notice. She sailed the nineth of this Curt. with Every Transaction, together with my last orders from Your Excellencys. The vessel is insured and Doth not sail at publick expence. I should be glad if I could here if Mr. Randall had arived and had Delivered to your Excellency my Declaration which I forwarded by him: at the reception of your Excellencys last orders to me. I Stated my Situation in Two letters one of the 15th July and the other of the 18th. Ditto, hope they have come safe to hand. I am with Due Respect Your Excellencys Most Obednt. Hmbe Servant,

John Lamb

